DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPUB 200/0124883 to Delisle-Simard et al in view of USPUB 2018/0372950 to Usami.
 	

    PNG
    media_image1.png
    845
    720
    media_image1.png
    Greyscale

 	Delisle-Simard show the following.


a substrate (Si based modulator; ¶0167);
a waveguide 1, extending along the substrate:
a first doping region 2 (N-doped) disposed over the substrate and extending along the waveguide;
a second doping region 2 (p-doped) opposite to the first doping region and separated from the first doping region by the waveguide;
a first electrode (cathode) extending along the substrate and in the first doping region;
a second electrode (anode) extending along the substrate and in the second doping region: and
a first optical attenuating member (N ++;¶0057 shows that the free carrier concentration equals the dopant concentration, one can consider that the attenuation contribution …is directly proportional to the dopant concentration…), coupled with the waveguide and disposed between the waveguide and the first electrode.
 	Delisle-Simard discloses every aspect of claimed invention except for the  dielectric layer, disposed over the substrate and covering the waveguide, the first and second doping regions and the first optical attenuating member.

for the purpose of providing reducing absorption loss between the substrate and the waveguide.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Delisle-Simard’s device to include the dielectric layer as shown in Usami for the purpose of providing reducing absorption loss between the substrate and the waveguide.  It is clear this would improve the device.
 	Claim 2. The optical attenuating structure of Claim 1, wherein a height of the first optical attenuating member is substantially less than a height of the first electrode or the second electrode.  See fig. 34B of Delisle-Simard.
 	Claim 3. The optical attenuating structure of Claim 1, wherein the waveguide, the first electrode and the second electrode are in parallel to each other.  See fig. 34B of Delisle-Simard.
 	Claim 4 The optical attenuating structure of Claim 1, wherein the substrate, the waveguide and the first optical attenuating member are monolithic.  See fig. 34B of Delisle-Simard.
 	Claim 5. The optical attenuating stracture of Claim 1, further compnsing:
a heater, disposed in the dielectric layer over the waveguide.  See HT1 in fig. 1 of Usami.   It would further have been obvious to the ordinary skilled person in the art 
 	Claim 6. The optical attenuating structure of Claim1, further comprising:
a cavity disposed over the heater or under the substrate.  Fig. 19 of Usami shows the cavity.
 	Claim 7. The optical attenuating structure of Claim 1, wherein the first doping region includes a first type of dopants, and the second doping region includes a second type of dopants different from the first type of dopants. See fig. 34B of Delisle-Simard.
 	Claim 8. The optical attenuating structure of Claim 1, wherein the first optical attenuating member have different widths along a longitudinal direction of the waveguide.  See fig. 12 and ¶0123 of Delisle-Simard.
 	Claim 9. The optical attenuating structure of Claim |, further comprising:
a second optical attenuating member (P ++) coupled with the waveguide and disposed between the waveguide and the second electrode, wherein the second optical attenuating member is substantially symmetrical to the first optical altenuating member with respect to the waveguide. See fig. 34B of Delisle-Simard.
	Claims 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPUB 200/0124883 to Delisle-Simard et al in view of USPUB 2017/0062360 to Chang et al.
 	Delisle-Simard discloses the following.
	Claim 10.  An optical attenuating structure, cormmprising:
a silicon portion (abstract of Delisle-Simard), comprising: a first protrusion, having a first conductive type (N ++; see fig. 33A ; a second protrusion, having a second conductive type (p ++ ), different from the first conductive type; a third protrusion 1, disposed between the first protrusion and the second protrusion, wherein the first protrusion, the second protrusion, and the third protrusion are substantially parallel; and a fourth protrusion (N + ), disposed between the first protrusion and the third protrusion, wherein a height of the fourth protrusion is less than a height of the first protrusion or a height of the second protrusion.
 	Delisle-Simard discloses every aspect of claimed invention except for the  dielectric portion surrounding the silicon portion.  Chang shows a general teaching of utilizing a dielectric shield 105.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to have a dielectric shield surrounding the device for the purpose of preventing or degrading external EM.  It is clear this would improve the device.

 	Claim12. The optical attenuating structure of Claim 10, wherein the fourth protrusion comprises a  first portion and a second portion alternately arranged along a longitudinal direction of the third protrusion, and the second portion (see the higher height of the portion 2 in fig. 33A of Delisle-Simard) has a dimension greater than a dimension of the first portion (the lower height of the portion 2).
 	Claim13. The optical attenuating structure of Claim 10, wherein the fourth protrusion comprises a plurality of portions separately arranged along a longitudinal direction of the third protrusion. See fig. 33A and 33B of Delisle-Simard.
 	Claim 14. The optical attenuating structure of Claim 10, wherein the fourth protrusion is separated from the first protrusion and the second protrusion. See fig. 33A of Delisle-Simard.
  	 Claim 15. The optical attenuating structure of Claim 10, wherein the fourth protrusion is connected to the first protrusion. See fig. 33A of Delisle-Simard.
 	 Claim 16. The optical attenuating structure of Claim 10, wherein the fourth protrusion includes a first portion having a first doping concentration and a second portion having a second doping concentration different from the first doping concentration. See fig. 10 of Delisle-Simard; two different doping area P1 and P2.

 	Re method claims, Delisle-Simard and Usami show all the claimed structural limitation, and the claimed method steps are inherently shown by the device.  The detail is show as follows.
 	Claim 18. A method of manufacturing an optical attenuating structure, comprising: receiving a substrate:
removing portions of the substrate to form a plurality of protrusions with different heights (see fig. 9A-9D of Chang);
implanting the semiconductor substrate with different types of dopants to form a first doping region and a second doping region separated from the first doping region (¶0007 of Delisle-Simard): and
forming a dielectric layer to surround the substrate.
 	Re claims 19 and 20, Delisle-Simard shows different heights of protrusions in fig. 33A-34B.  Some of protrusions shown in fig. 9A-9D of Chang also show different heights.
   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/ELLEN E KIM/Primary Examiner, Art Unit 2883